Per Curiam:
The plaintiff declared on a “ promissory note or due bill.” It is payable on demand. It is therefore evidence of a present debt. It is due and demandable immediately. The commencement of a suit is a sufficient demand. No demand is necessary as a condition precedent to a right of action: Andress’ Appeal, 99 Penn. St. 421; Milne’s Appeal, Idem 483; Smith v. Bell, 107 Idem 352. It follows that this due bill on its face was barred by the statute of limitations before suit brought. The main body of the note was in the handwriting of the maker. It was however altered in a material part, admittedly not in his handwriting, .by adding “ with interest at 6 per cent, until paid.” No evidence explaining this alteration was given. The plaintiff executor did not become a .competent witness, as his wife was so interested as to be clearly incompetent.
Judgment affirmed.